Name: Commission Regulation (EEC) No 2100/90 of 23 July 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 191 /12 Official Journal of the European Communities 24. 7. 90 COMMISSION REGULATION (EEC) No 2100/90 of 23 July 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat cultural products originating in the African, Caribbean and Pacific States or in the overseas countries and territo ­ ries ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3868/89 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3868/89 (2), as last amended by Regulation (EEC) No 1743/90 (3); Whereas Council Regulation (EEC) No 715/90 (4) lays down the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 August 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7 . 10 . 1989, p . 1 .I1} OJ No L 374, 22. 12. 1989, p. 51 . (3) OJ No L 161 , 27. 6. 1990, p. 36 . (4) OJ No L 84, 30 . 3 . 1990, p. 85. 24. 7. 90 Official Journal of the European Communities No L 191 /13 ANNEX to the Commission Regulation of 23 July 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 32 from 6 to 12 August 1990 Week No 33 from 13 to 19 August 1990 Week No 34 from 20 to 26 August 1990 Week No 35 from 27 August to 2 September 1990 0104 10 90 (') 0104 20 90 ( l) 0204 10 00 (2) 0204 21 00 (2) 0204 22 10 (2) 0204 22 30 (2) 0204 22 50 0 0204 22 90 (2) 0204 23 00 (2) 0204 50 11 (2) 0204 50 13 (2) 0204 50 15 (2) 0204 50 19 (2) 0204 50 31 (2) 0204 50 39 (2) 0210 90 11 (3) 0210 90 19 (3) 62,219 62,219 132,380 132,380 92,666 145,618 172,094 172,094 240,932 132,380 92,666 145,618 172,094 172,094 240,932 172,094 240,932 62,219 62,219 132,380 132,380 92,666 145,618 172,094 172,094 240,932 132,380 9^,666 145,618 172,094 172,094 240,932 172,094 240,932 62,219 62,219 132,380 132,380 92,666 145,618 172,094 172,094 240,932 132,380 92,666 145,618 172,094 172,094 240,932 172,094 240,932 62,219 62,219 132,380 132,380 92,666 145,618 172,094 172,094 240,932 132,380 92,666 145,618 172,094 172,094 240,932 172,094 240,932 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85 and (EEC) No 715/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90 and (EEC) No 1580/90. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.